OPINION — AG — ** EMERGENCY MEDICAL SERVICE DISTRICT — FIRE PROTECTION DISTRICT — OBLIGATE FUNDS — ELECTION ** (1) NEITHER AN EMERGENCY MEDICAL SERVICE DISTRICT (AUTHORIZED AND OPERATING UNDER ARTICLE X, SECTION 9C AND 19 Ohio St. 1701 [19-1701] — 19 Ohio St. 1723 [19-1723]) NOR A FIRE PROTECTION DISTRICT (AUTHORIZED AND OPERATING UNDER 19 Ohio St. 901.1 [19-901.1] ET SEQ) MAY BORROW MONEY OR OBLIGATE SUCH DISTRICTS TO INCUR DEBT WITHOUT AN ELECTION. EVEN WITH AN ELECTION EMERGENCY MEDICAL SERVICE DISTRICTS MAY ISSUE BONDS ONLY; WITH AN ELECTION FIRE PROTECTION DISTRICTS MAY ALSO ISSUE "NOTES AND OTHER EVIDENCE OF INDEBTEDNESS". (2) WHILE NEITHER AN EMERGENCY MEDICAL SERVICE DISTRICT NOR A FIRE PROTECTION DISTRICT MAY BORROW MONEY FOR LONG TERM DEBT WITHOUT AN ELECTION, THEY BOTH BY ACCUMULATE FUNDS FROM THEIR ANNUAL BUDGET INCOMES IN A CAPITAL IMPROVEMENT FUND FOR CAPITAL IMPROVEMENTS NOT FINANCED BY LONG TERM DEBT. (HUGH COLLUM) CITE: 19 Ohio St. 901.1 [19-901.1], 19 Ohio St. 901.15 [19-901.15], 19 Ohio St. 901.16 [19-901.16], 19 Ohio St. 901.46 [19-901.46], 19 Ohio St. 1201 [19-1201], 19 Ohio St. 901.50 [19-901.50], 19 Ohio St. 1701 [19-1701], ARTICLE X, SECTION 9C(B)